Citation Nr: 0126083	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
prior to May 4, 2001 for bilateral calcaneal heel spurs.  

2.  Entitlement to a disability rating greater than 10 
percent as of May 4, 2001 for bilateral calcaneal heel spurs.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following a remand to the RO in 
November 2000.  

The claims folder reveals that the veteran submitted private 
medical records in April 2001 and May 2001.  Based on the 
content of the records, the Board construes these submissions 
as an informal claim for increased ratings for service-
connected disabilities including degenerative joint disease 
of the right knee, degenerative disc disease of the 
thoracolumbar spine, and traumatic sciatic neuropathy of the 
left buttock and thigh.  The matter is referred to the RO for 
all appropriate action.  

In addition, in the November 2000 decision, the Board granted 
service connection for retinal detachment.  Review of the 
claims folder fails to reveal any rating action by the RO on 
that disability, though it appears that the RO has referred 
the case to VA's Compensation and Pension Service for 
evaluation of the disability.  The RO should continue to 
pursue the necessary action to determine the proper 
disability rating for retinal detachment.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  For the entire relevant period, both prior to and after 
May 4, 2001, the manifestations of the right and left 
calcaneal heel spurs have included subjective complaints of 
moderate constant pain that worsened with prolonged walking 
or standing and some swelling and stiffness with use; 
objective evidence of moderate foot pronation and heel 
tenderness over the spurs; and X-ray evidence of bilateral 
calcaneal spur formation.    


CONCLUSIONS OF LAW

1.  The criteria for no more than a 10 percent initial 
compensable disability rating, both prior to and as of May 4, 
2001, for right calcaneal heel spur have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159). 

2.  The criteria for no more than a 10 percent initial 
compensable disability rating, both prior to and as of May 4, 
2001, for right calcaneal heel spur have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1998 rating decision and September 2001 rating 
decisions, as well as the May 1999 statement of the case and 
subsequent supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claim.  In addition, by 
letter dated in April 2001, the RO explained the effects of 
the VCAA, listed the evidence of record, and asked the 
veteran to provide additional information or evidence 
concerning his claim.  With respect to the duty to assist, 
the RO afforded the veteran medical examinations as needed.  
Although the veteran provided copies of private medical 
records in April and May 2001, he has not identified any VA 
medical records or authorized the RO to obtain any additional 
private medical records.  Finally, the veteran has had the 
opportunity to submit evidence and argument in support of his 
claim, to include during the October 1999 Board hearing.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition, the Board is satisfied as to compliance with the 
November 2000 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Factual Background

Service medical records showed the onset and treatment of 
heel spurs and plantar fasciitis.  The October 1996 report of 
physical examination at separation reflected no abnormalities 
of the feet.  On the accompanying report of medical history, 
the veteran related a history of foot trouble.    

The veteran submitted his claim for disability compensation 
for disorders including heel spurs in September 1997.  In 
connection with that claim, he underwent a VA general medical 
examination in November 1997.  The veteran related a history 
of treatment with intermittent steroid injections and 
orthotics.  The examiner noted that gait was normal.  
Otherwise, the examination did not include evaluation of heel 
spurs.  X-rays of the feet showed only inferior calcaneal 
spur formation bilaterally.  The diagnosis included history 
of heel spurs, presently asymptomatic.  

In a July 1998 rating decision, the RO established service 
connection for bilateral calcaneal heel spurs and assigned a 
noncompensable (zero percent) rating.  The veteran timely 
appealed that decision. 

In his October 1998 notice of disagreement, the veteran 
stated that he had constant pain in the right heel when he 
walked.  If he walked for more than 15 minutes, he also had 
left foot pain and altered gait.  He had been provided 
orthotics during service.  In the June 1999 substantive 
appeal, the veteran added that the pain resulting from longer 
periods of walking affected his gait for several days.  He 
continued to require treatment for the heel spurs.   

During his Board hearing in October 1999, the veteran related 
that he had to stop jogging and other recreational activities 
and walk for only short periods due to heel pain.  He used 
orthotics all the time but still had pain.  Although surgery 
had been discussed, the veteran explained that he had 
declined.  The heel pain made it difficult, but not 
impossible to function.  The veteran indicated that, if he 
had not walked for a couple days, he could probably walk one 
to one and one-half miles.  If he had walked recently, he was 
extremely limited.  He also added that heel pain affected his 
ability to stand, which was often required for his job.  On a 
scale of 1 to 10, the veteran described average daily heel 
pain as about 5, with exacerbations to more than 9.  He also 
related having difficulty walking on uneven surfaces and 
negotiating stairs; he usually had to stop after three 
flights.  He had some foot swelling after walking, which he 
treated with ice, heat, and elevation with some relief.  Once 
or twice a week he awoke at night due to heel pain.  The 
veteran took Tylenol and Naprosyn with some relief of pain.  
About every 10 to 14 days he was prohibited from normal 
activities due to heel pain.  

Private medical records submitted by the veteran in April 
2001 and May 2001 were essentially negative for complaints or 
treatment related to calcaneal heel spurs.  Notes dated in 
August 1999 included a diagnosis of right plantar fasciitis, 
although no relevant findings were noted on examination.   

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in May 2001.  The examiner indicated 
that he reviewed the record for the examination and discussed 
pertinent information.  The veteran related that his current 
job was basically sedentary.  He occasionally used Naprosyn 
and still used the orthotics provided in service.  Surgery 
had never been advised.  The veteran complained of bilateral 
calcaneal heel pain and stiffness, particularly with 
prolonged standing and walking, as well as fatigability and 
lack of endurance with prolonged standing and walking.  He 
had to stop after walking one mile due to heel pain.  He had 
weekly flare-ups that lasted for several hours.  The veteran 
relieved the pain with rest and Naprosyn.  He was unable to 
job and was able to perform other daily activities that 
involving standing or walking, e.g., vacuuming, mowing the 
lawn, with difficulty.  

On examination, the examiner noted that the veteran did not 
use any devices to ambulate.  Examination of the feet was 
negative for calluses, break-down, or unusual shoe wear 
pattern.  The veteran stood with moderate pronation, left 
greater than right.  Toe walking produced discomfort in the 
left heel.  Heel walking produced bilateral heel discomfort, 
left greater than right.  There was mild calcaneal valgus 
posturing.  There was bilateral calcaneal tenderness over the 
spurs and the insertion of the plantar fascia, as well as at 
the insertion of the tendo Achilles on the left.  Moderate 
bilateral pes planus was correctable with manipulation.  
Examination was negative for muscle spasm, swelling, 
weakness, neurologic deficit, or limitation of motion or 
other symptoms in the ankles.  X-rays showed bilateral 
calcaneal spurs, right greater than left, with small spur 
formation at the insertion of the tendo Achilles on the left.  
The diagnosis was bilateral calcaneal spurs with associated 
plantar fasciitis and moderate bilateral pes planus.  The 
examiner commented that the primary symptom of pain was due 
to the calcaneal spurs, not the pes planus.  He noted that 
there was no loss of motion and few objective findings other 
than pronated feet, tenderness over the spurs, and 
radiographic changes.   

In a September 2001 rating action, the RO increased the 
disability rating for bilateral calcaneal heel spurs to 10 
percent effective from May 4, 2001, the date of the VA 
examination.  The veteran did not express his satisfaction 
with that decision or any desire to withdraw his appeal.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated the veteran's bilateral calcaneal heel 
spurs by analogy to Diagnostic Code (Code) 5279, anterior 
metatarsalgia (Morton's disease), as well as Code 5284, other 
foot injuries.  38 C.F.R. § 4.71a.   

The Board notes that there are other diagnostic codes for the 
evaluation of foot disabilities, but finds that none of these 
codes are more appropriately applied in this case.  
Specifically, although the May 2001 VA examination included a 
diagnosis of bilateral pes planus, the disorder is not 
service connected and there is no indication that it is 
associated with the calcaneal heel spurs.  Therefore, Code 
5276 is not applicable.  The disability is not analogous to 
bilateral weak foot or acquired claw foot to warrant the use 
of Code 5277 or Code 5278, or to hallux valgus or hallux 
rigidus to apply Code 5280 or Code 5281.  There is no 
evidence of associated hammer toe or of malunion or nonunion 
of the tarsal or metatarsal bones.  Thus, Codes 5282 and 
5283, respectively, are not proper.  In addition, notes to 
the Schedule indicate that a disability rated under Code 
5015, benign new growths of the bones, is to be evaluated 
according to limitation of motion of the affected part under 
Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a.  
However, the evidence is negative for limitation of motion in 
this case.      

Code 5279 is used to evaluate disability from anterior 
metatarsalgia.  Metatarsalgia is "a cramping burning pain 
below and between the metatarsal bones where they join the 
toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) 
(quoting Webster's Medical Desk Dictionary 430 (1986)).  As 
the disability in this case affects the heel areas rather 
than the area of the toes, Code 5279 is not particularly 
analogous.  Accordingly, the Board finds that the disability 
is most properly rated by analogy to Code 5284.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Under Code 5284, ratings of 10, 20, and 30 percent are 
awarded for other foot injuries with moderate, moderately 
severe, and severe disability, respectively.  If there is 
actual loss of use of the foot, a 40 percent rating is in 
order.  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See VAOPGCPREC 
9-98 (the medical nature of the particular disability 
determines whether the diagnostic code, including Code 5284, 
is predicated on loss of range of motion).  

In this case, the veteran has consistently related subjective 
complaints of moderate constant heel pain worsened by 
prolonged (i.e., more than 15 minutes) walking or standing.  
He also describes some foot swelling and stiffness with use.  
Prolonged walking or standing affected his ability to 
function for up to several days thereafter.  He achieved some 
relief with using over-the-counter pain medications, applying 
ice and heat, and resting and elevating the feet.  The May 
2001 VA examination report is significant for moderate foot 
pronation, tenderness over the heel spurs, and X-ray evidence 
of heel spurs.  Otherwise, the record is negative for 
objective manifestations of disability, such as calluses, 
skin break-down, unusual shoe wear pattern, muscle spasm, 
swelling, weakness, neurologic deficit, or limitation of 
motion or other symptoms in the ankles.  The Board finds that 
considering the evidence of pain on use and other symptoms, 
in conjunction with the minimal objective physical findings, 
is sufficient to establish no more than moderate disability.  
38 C.F.R. § 4.7.     

Moreover, the Board finds that a 10 percent rating is in 
order for each foot effective both before and after May 4, 
2001.  First, Code 5284 does not specify whether the rating 
is applied to bilateral or unilateral disability.  Cf., e.g., 
38 C.F.R. § 4.71a, Codes 5276 and 5277.  Thus, because each 
foot has calcaneal spur that causes separate disability to 
the foot, the Board finds it reasonable to award a separate 
rating for each foot under Code 5284.  See generally Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

Second, the Board acknowledges that the November 1997 VA 
examiner stated that the heel spurs were currently 
asymptomatic.  However, there are no pertinent physical 
findings, positive or negative, reflected in the examination 
report.  Such an absence of findings is an insufficient basis 
for evaluating a disability.  See Arms v. West, 12 Vet. App. 
188, 201 (1999), overruled in part on other grounds by Kessel 
v. West, 13 Vet. App. 9 (1999) (en banc) ("The Board's 
reliance on the absence of mention of the right third toe and 
of pain generally or specifically does not provide an 
adequate statement of reasons or bases for its determination 
of no functional impairment due to pain from the toe 
fracture").  Moreover, an examination report that does not 
contain sufficient detail must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  Given that the veteran's 
subject complaints have been largely consistent throughout 
the adjudication process, the Board resolves doubt in the 
veteran's favor and finds that the evidence is sufficient to 
support the 10 percent rating both before and after May 4, 
2001.    

In summary, the Board finds that the evidence supports no 
more than a 10 percent disability rating each for right 
calcaneal heel spur and left calcaneal heel spur both before 
and after May 4, 2001.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5284; 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.102).  The appeal is granted to that extent only.  


ORDER

With regard to the ratings assigned prior to May 4, 2001, 
subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for right 
calcaneal heel spur and a 10 percent disability rating for 
left calcaneal heel spur is granted.  

With regard to the rating in effect from May 4, 2001, subject 
to the controlling laws and regulations governing the payment 
of monetary awards, separate disability ratings of 10 percent 
for right calcaneal heel spur and 10 percent for left 
calcaneal heel spur are allowed,.  To this extent, an 
increased rating is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

